Citation Nr: 9930643	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection and 
assigned a 10 percent rating for PTSD.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's PTSD has not been shown to be productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  The preliminary question 
before the Board, however, is whether the veteran has 
submitted a well-grounded claim, and if so, whether VA has 
properly assisted him in the development of his claim.  Based 
on the veteran's dissatisfaction with his initial rating of 
10 percent for PTSD, the Board finds that the veteran has 
presented a claim which is well grounded.  See generally 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board also is 
satisfied that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable disposition of this appeal has been obtained.  
Therefore, no further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In making 
its determination, the Board analyzes the extent to which a 
service-connected disability adversely affects the veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet.App. at 123.

In this case, the RO service connected the veteran for PTSD 
in March 1997 and assigned a 10 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
Diagnostic Code 9411 provides a rating of 10 percent for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if symptoms are controlled by continuous 
medication.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation requires PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A VA examiner in January 1997 diagnosed the veteran as 
suffering from PTSD, mild in severity.  The veteran reported 
that he frequently had dreams about a combat incident 
occurring in Vietnam, and had very interrupted and disturbed 
sleep and a social life that was limited at work and with his 
girlfriend.  He denied suicidal and homicidal ideation, and 
psychiatric treatment and hospitalization.  He also told the 
examining physician that he fished, hunted and camped with 
his girlfriend, was happy, and had a good appetite, sex life 
and stable weight.  He reported that he had been employed 
since early 1996 as an asphalt layer, had worked during the 
last 23 years in 25 to 30 jobs, and had been married twice.  

The examiner noted that the veteran was well groomed and in 
no acute distress, and had insight, judgment, thought 
processes, and speech patterns within normal limits.  He also 
noted that the veteran was intact cognitively, but had flat 
affect and thought content positive for auditory 
hallucinations.  The veteran reported hearing voices of his 
Vietnam comrades and seeing the faces of friends who died in 
Vietnam.  He also reported to the examiner that his visual 
hallucinations caused him to stare frequently at others, a 
habit that had resulted in several employment firings.  The 
examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 70.

During a September 1998 VA examination, the veteran reported 
that he had been working full time for an asphalt company for 
two years, did not see his two children, and had a girlfriend 
who was very supportive and helped him.  He denied any 
psychiatric treatment, including medication, and reported 
that his nightmares about Vietnam had ceased after a Cherokee 
blood cleansing ceremony.  He also reported that he was still 
having problems staring at work, and that the staring was 
caused by Vietnam flashbacks he was having while working.  
The examiner noted that the veteran was well oriented to 
time, place, person and situation, and was not psychotic.  He 
noted further that the veteran had no underlying thought 
disorder, was cooperative in the interview, had speech and 
language within normal limits, was polite, had appropriate, 
but somewhat flat affect, was not malingering, had no unusual 
behaviors or mannerisms, made good eye contact, had 
appropriate hygiene and a grossly intact memory, and denied 
suicidal and homicidal ideations and impulses.  The examiner 
diagnosed PTSD and assigned the veteran a GAF score of 70.

After reviewing all of the evidence in the claims file, the 
Board finds that a 10 percent rating most appropriately 
accounts for the veteran's PTSD symptomatology.  Although the 
veteran reported some occupational impairment with regard to 
his episodes of staring into empty space during work, the 
evidence does not indicate that this has interfered with his 
ability to perform his job as an asphalt layer.  In fact, the 
veteran has been employed full time with the same company for 
two years.  Although the veteran has gone through two 
divorces, possibly indicative of social impairment, he 
reported he had the same girlfriend in both the January 1997 
and September 1998 VA examinations, and that this 
relationship was "very supportive."  With regard to 
nightmares about Vietnam, he stated during the September 1998 
VA examination that those nightmares had ceased after a 
Cherokee blood cleansing ceremony.  The VA examiners made no 
mention of depressed mood, anxiety, suspiciousness, or panic 
attacks.  In fact, the veteran said he was "very happy" 
during the January 1997 VA examination.  

In addition the GAF score was 70 at the time of both 
examinations.  Such a GAF is reflective of some mild symptoms 
or some difficulty is social, occupational, or school 
functioning, but generally functioning pretty well, and has 
some meaningful interpersonal relationships, see Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994, and 
is consistent with the currently assigned evaluation.  In 
light of the veteran's symptomatology recorded at VA 
examinations in January 1997 and September 1998, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his PTSD has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

A rating in excess of 10 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

